Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 2 June 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia June 2. 1793.

I have to acknolege the receipt of yours of May 16. with the information always pleasing of your being all well.—In addition to the news which you will see in the papers, we now have the certainty of Dumourier’s operation. He had proposed an armistice to the Prince of Saxe Cobourg, which was agreed to on condition of his withdrawing his troops from the Netherlands. He did so. It was then agreed that he should march with his army (on whom he thought he could rely) to Paris and reestablish the constitution of 1791. on which Cobourg stipulated peace on the part of the Emperor and K. of Prussia. Dumourier’s army knew nothing of this. He made them believe the deputies sent from the National assembly were to arrest and carry him to Paris to be tried for his defeat of the 18th. to the 22d. of March. They considered this as an injury to themselves, and really loved and confided in him. They set out with him, but very soon began to suspect his purpose was to overset the republic and set up a king. They began to drop off in parties, and at length in a body refused to go further. On this he fled with 2. regiments of horse, mostly foreigners, to the Austrians. His and Saxe-Cobourg’s addresses to the French nation prove all this. Hostilities recommenced: and the combiners have determined not to attempt to march to Paris, as the last year, but to take all the strong places on the frontier. This will at least give time to the republic. The first thing to be feared for them is famine. This will infallibly produce anarchy. Indeed that, joined to a draught of soldiers, has already produced some serious insurrections.—It is still a comfort to see by the addresses of Dumourier and Saxe-Cobourg that the constitution of 1791. is the worst thing which is to be forced on the French. But even the falling back to that would give wonderful vigor to our Monocrats, and unquestionably affect the tone of administering our government. Indeed I fear that if this summer should prove disastrous to the French, it will damp that energy of republicanism in our new Congress from which I had hoped so much reformation.—We have had here for a considerable time past true winter weather, quite cold enough for white frost, tho that accident has not happened. Fires are still kept up, having been intermitted only for short intervals of very hot weather.—I have not yet received my model of the threshing mill. I wish it may come in time for the present crop. After so mild a winter as the last we must expect weavil. My love to my dear Martha, and kiss the little ones for me. Adieu my dear Sir. Your’s with constant affection

Th: Jefferson

